Citation Nr: 1205390	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder, for accrued benefits purposes.

2. Entitlement to an initial compensable rating for service-connected bilateral hearing loss, for accrued benefits purposes.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, for accrued benefits purposes.

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, for accrued benefits purposes.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, for accrued benefits purposes.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to May 1947 and from July 1949 to September 1952.  He was the recipient of the Combat Action Ribbon.  The Veteran died in April 2009, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the appellant testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.
The appellant also filed a timely notice of disagreement with the denial of her claim of entitlement to service connection for cause of the Veteran's death.  However, in her April 2010 substantive appeal (VA Form 9), she restricted her appeal to her claims for accrued benefits.  Therefore, the Board does not have jurisdiction to consider the claim of entitlement to service connection for cause of the Veteran's death.


FINDINGS OF FACT

1. Service-connected PTSD was manifested by occasional decease in work efficiency, sleep impairment, and mild memory loss, without psychotic or obsessional symptoms, panic attacks, or impaired speech, judgment, thought processes, or personal hygiene.  

2. Service-connected bilateral hearing loss manifested in Level II hearing loss in the right ear and Level II hearing loss in the left hear.

3. Resolving all reasonable doubt in the Veteran's favor, peripheral neuropathy of the bilateral upper and bilateral lower extremities was a symptom of amyotrophic lateral sclerosis (ALS). 


CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits based on the Veteran's pending claim for an initial rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for entitlement to accrued benefits based on the Veteran's pending claim for an initial compensable rating for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.85, 4.86, Diagnostic Code 6100 (2011). 

3. The criteria for entitlement to service connection for accrued benefits based on the Veteran's pending claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, diagnosed as ALS, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.318 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
However, in accrued benefits claims, the Board observes that further development of the appellant's claim is not necessary.  The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Thus, no discussion of whether VA has fulfilled its duty to assist the appellant with respect to this claim is necessary.

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The record establishes that the appellant is the Veteran's widow.  The Veteran died in April 2009, and the appellant filed her claim for accrued benefits in May 2009.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2011).

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected PTSD and bilateral hearing loss.

PTSD

The Veteran's service-connected PTSD was evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The relevant evidence of record includes the report of a June 2008 VA psychiatric examination.  The Veteran reported experiencing insomnia and nightmares.  The examiner stated that the Veteran had appropriate appearance, hygiene, and behavior.  Speech and concentration were within normal limits.  The examiner observed no panic attacks, delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate, and judgment was not impaired.  Suicidal and homicidal ideations were absent.  The examiner stated that the Veteran had mild memory impairment in relation to names, directions, dates, and recent events.  She stated that the best description of the Veteran's psychiatric symptoms was mild and transient causing occupational and social impairment with a decrease in work efficiency and occupational tasks only during periods of significant stress.  The GAF score assigned was 60-65.
A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Upon consideration of all the above evidence, the Board determines that a rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD.  This rating contemplates his occasional decease in work efficiency, sleep impairment, and mild memory loss.  He did not exhibit symptoms that more closely approximate a higher rating in that his speech, judgment, thought processes, and personal hygiene were not impaired.  No psychotic or obsessional symptoms were present, and the Veteran did not report or exhibit panic attacks.  Thus, the Veteran's recorded symptomatology simply does not meet the criteria for a rating in excess of 30 percent.   

The Board has given consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any functional impairment associated with the Veteran's disability to warrant further consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Nevertheless, as there is no competent evidence revealing symptoms inconsistent with or of a greater severity than those reported above, the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for service-connected PTSD for the purposes of accrued benefits.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

Bilateral hearing loss

At the time of death, the Veteran's service-connected bilateral hearing loss was assigned a noncompensable rating evaluation pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2011).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA is for consideration when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran was afforded two VA examinations, one in June 2008, and one in April 2009.  The Board observes that the April 2009 VA examiner deemed the results unreliable.  She noted that the results represented a significant decline in the Veteran's hearing acuity from the examination in June 2008, and that she was concerned that the added noise from the Veteran's ventilator, as well as his ability to respond to stimuli due to his overall impaired health resulted in inaccurate test results.  The Veteran and his family at the time reportedly declared that he was fit to fulfill the requirements of the examination; however, as the audiologist is trained in the administration of tests of hearing acuity and familiar with the requirements of Accordingly, the Board will only consider the June 2008 VA examination results for the purpose of the instant claim. 

The June 2008 VA evaluation yielded the following results with pure tone thresholds, measured in decibels as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

45
50
65
70
LEFT

50
55
70
80

The average decibel loss was 58 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

Using Table VI, these audiometric test results show the Veteran had Level II hearing loss in both the right and left ears.  Applying Table VII to these results, the Veteran's hearing acuity did not warrant a compensable rating evaluation.  38 C.F.R. 4.85.  

Laypersons can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the opinions and observations of the Veteran and other laypersons alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2011).  Further, the Board acknowledges the assertions of the Veteran's family that he was alert and able to perform at the April 2009 audiological evaluation.  However, the examiner has the knowledge of the technical requirements and optimum circumstances under which audiograms should be performed to obtain accurate results.  Therefore, the Board affords the greatest weight to the examiner's assessment that the results were suspect due to the Veteran's impaired health.  Thus, the Board concludes that there is no competent and probative evidence showing that the Veteran's hearing loss disability is more severe than demonstrated at the VA audiological evaluation in June 2008.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the competent and probative evidence is against an initial compensable rating for service-connected bilateral hearing loss.  Therefore, the claim for purposes of accrued benefits must be denied.


Extra-schedular rating and TDIU

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD and bilateral hearing loss presented such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptomatology was contemplated under the rating schedule; therefore, further consideration of an extra-schedular referral is not necessary.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran had not filed a claim for TDIU, and the record did not suggest that he was not employed due solely to service-connected disabilities.  Therefore, further contemplation of a TDIU rating in this case is not necessary.

III.  Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic disease of the nervous system such as peripheral neuropathy, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for ALS may be granted on a presumptive basis if a veteran had active service for at least 90 days and manifested ALS at any time after service, barring affirmative evidence that the disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.318 (2011).  The rule, regarding ALS, applies to all applications for benefits that are received by VA on or after September 23, 2008, the effective date of the interim final rule, and to all applications for benefits that were pending before VA, inter alia, on that date.  The Veteran's claim was pending on September 23, 2008.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran filed claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities in April 2008.  An April 2008 hospital summary reflects a diagnosis of severe motor and sensory peripheral neuropathy of both lower extremities and peripheral neuropathy of the upper extremities.  An EMG of the upper and lower extremities performed in October 2008 resulted in a diagnosis of diffuse chronic predominantly demyelinating polyradiculoneuropathy.  However, in February 2009, the Veteran was admitted to the hospital with increased weakness and respiratory distress, and he ultimately was placed on a ventilator.  A neurology consult yielded the opinion that the Veteran's chronic inflammatory demyelinating polyneuropathy was misdiagnosed and that the actual cause of the symptoms was ALS.  The attending physician noted a diagnosis of probably ALS. 
When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   In light of the facts above, the Board determines that it is at least as likely as not that the Veteran's neurological symptoms of the upper and lower extremities were not associated with a diagnosis of peripheral neuropathy, but were due to ALS.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53 (1990).  As discussed, for a Veteran who served for at least 90 days, and whose claim was filed or pending during specific time periods, a diagnosis of ALS at any time after service is presumed to be related to the Veteran's military service.  Accordingly, at the time of his death, the Veteran was entitled to payment of service-connected benefits for peripheral neuropathy of the bilateral upper and lower extremities, diagnosed as ALS.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities, diagnosed as ALS, is granted for the purposes of accrued benefits. 


ORDER

An initial rating in excess of 30 percent for service-connected PTSD is denied for the accrued benefits purposes.

An initial compensable rating for service-connected bilateral hearing loss is denied for accrued benefits purposes.

Service connection for peripheral neuropathy of the bilateral upper and lower 

extremities, diagnosed as ALS is granted for accrued benefits purposes, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


